Citation Nr: 0208433	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for left foot 
disability.

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for neck disability.

5.  Entitlement to service connection for a bilateral visual 
disorder.

6.  Entitlement to service connection for hearing loss 
disability in the right ear.

7.  Entitlement to service connection for the residuals of a 
wart on the right thumb.

8.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1997.  His awards and decorations included the 
Parachutist Insignia.

This case was previously before the Board of Veteran's 
Appeals (Board) in February 2001, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, confirmed and continued the 
denials of entitlement to service connection for the 
following disabilities:  bilateral knee disability; left foot 
disability; bilateral leg disability; neck disability; a 
bilateral visual disorder; hearing loss disability in the 
right ear; the residuals of a wart on the right thumb; and 
bilateral carpal tunnel syndrome.  Thereafter, the case was 
returned to the Board for further appellate action.

In October 2001, the RO notified the veteran of the time and 
date for his hearing at the RO.  Later that month, the 
veteran requested that such hearing be postponed.  The 
veteran has made no further request for a hearing.  

In its February 2001 remand, the Board mandated that the RO 
adjudicate the issue of entitlement to a rating in excess of 
10 percent for the veteran's service-connected right shoulder 
strain.  In March 2002, the RO denied that claim and issued 
the veteran a Statement of the Case.  The RO notified the 
veteran that he had 60 days to file his appeal and that if it 
did not hear from him within that period, it would close that 
issue.  The RO also notified him of the procedure to request 
additional time to file his appeal.  The veteran did not 
respond to those instructions; and, therefore, the Board has 
no jurisdiction over the issue of entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
right shoulder strain.  38 U.S.C.A. § 7104 (West 1991 and 
Supp. 2001); 38 C.F.R. § 20.101 (2001).  Accordingly, that 
issue will not be considered below.


FINDINGS OF FACT

1.  The veteran does not currently demonstrate disability in 
either knee.

2.  The veteran does not currently demonstrate left foot 
disability.

3.  The veteran does not currently demonstrate disability in 
either leg.

4.  The veteran does not currently demonstrate neck 
disability.

5.  The veteran's bilateral visual disorder, which is 
characterized as refractive error, is not a disease or injury 
within the meaning of applicable legislation.  

6.  The veteran does not currently demonstrate hearing loss 
disability in the right ear.

7.  The veteran's residuals of a wart on his right thumb were 
first manifested after service, and it has not been 
demonstrated that they are related thereto.

8.  The veteran does not currently demonstrate carpal tunnel 
syndrome in either upper extremity.



CONCLUSIONS OF LAW

1.  The claimed bilateral knee disability is not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 and 
Supp. 2001; 38 C.F.R. § 3.303 (2001).
2.  The claimed left foot disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 and 
Supp. 2001; 38 C.F.R. § 3.303 (2001).

3.  The claimed bilateral leg disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 and 
Supp. 2001; 38 C.F.R. § 3.303 (2001).

4.  The claimed neck disability is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 1991 and Supp. 2001; 
38 C.F.R. § 3.303 (2001).

5.  The bilateral visual disorder is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 and 
Supp. 2001; 38 C.F.R. § 3.303 (2001).

6.  The claimed hearing loss disability in the right ear is 
not the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 1991 and Supp. 2001; 38 C.F.R. §§ 3.303, 3.385 (2001).

7.  The residuals of a wart on the right thumb are not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
1991 and Supp. 2001; 38 C.F.R. § 3.303 (2001).

8.  The claimed bilateral carpal tunnel syndrome is not the 
result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 and 
Supp. 2001; 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for the 
following disorders:  bilateral knee disability; left foot 
disability; bilateral leg disability; neck disability; a 
bilateral visual disorder; hearing loss disability in the 
right ear; the residuals of a wart on the right thumb; and 
bilateral carpal tunnel syndrome.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
There must be competent evidence of current disability 
(generally, a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
Service connection is currently in effect for the veteran's 
right shoulder strain, evaluated as 10 percent disabling.  

I.  Bilateral Knee Disability

The Facts

During his service entrance examination in September 1993, 
the veteran responded in the negative, when asked if he then 
had, or had ever had, painful or swollen joints or a trick or 
locked knee.  On examination, his lower extremities were 
normal.

In December 1993, the veteran complained of a one week 
history of knee pain.  He denied a specific injury but noted 
it had started after an 8 mile hike.  The diagnosis was right 
knee strain.

During his service separation examination in September 1997, 
it was noted that the veteran had joint pain, including that 
in his right knee.  He stated that since his last examination 
(January 1997), his knees had hurt more.  He also stated that 
he had sustained injuries to his knees for which he had not 
sought medical treatment.  On examination, his lower 
extremities were reportedly abnormal.  He demonstrated mild 
genu valgus with a quadriceps angle of approximately 20 
degrees.  Subpatellar facit disability and quadriceps 
inhibition were also noted.  All other ligamentous and 
cartilaginous tests were negative. 

During a March 1998 VA general medical examination, the 
veteran reported that his knees were painful and that he was 
unable to stand for long periods of time.  He was reportedly 
taking no medication or seeing a doctor for that disorder.  
He stated that his knee pain was the result of prolonged 
hikes over uneven terrain in service.  He noted that on one 
or two occasions in service, he had seen a corpsman and had 
been placed on light duty.  A physical examination revealed 
that his knees were normal.  X-rays of his knees were 
negative. 

VA medical records reflect outpatient treatment from April 
1998 through March 2001, for the veteran's complaints of knee 
pain.  X-rays taken by the VA in April 1998 and January 2001 
showed that the veteran's knees were normal or showed no 
significant abnormalities.  In June 1998 and March 2001, it 
was felt that the veteran's knee complaints were due to 
overuse; and in June 1998, the diagnosis was arthralgia.

During a VA orthopedic examination in December 2001, the 
veteran reported that since he was in service, his knees had 
ached constantly.  On examination, the veteran did not appear 
to be in any pain.  His posture was good, and he demonstrated 
a normal heel-to-toe gait.  Both knees were normal looking, 
and the joint line was non tender.  Squatting was possible, 
but the veteran complained of pain all around both knees.  
The patellar compression test was not painful, and the 
translation was normal on both sides.  The apprehension test 
was negative on both sides, and the veteran demonstrated a 
range of knee motion from 0 to 140 degrees, bilaterally.  The 
ligaments were stable, and McMurray's and drawer tests were 
negative on both sides.  X-rays of the knees were within 
normal, and there was no evidence of any trauma or other 
pathology.  

The radiologist reported that Magnetic Resonance Imaging 
(MRI) showed a small joint effusion in the right knee.  There 
was a horizontal tear of the anterior and posterior horns of 
the medial meniscus and a horizontal tear of the anterior 
horn of the lateral meniscus.  On the left side, the 
radiologist noted a possible small tear involving the 
posterior horn of the medial meniscus extending to the 
inferior surface.  Moderate joint effusion was also reported.

Following the VA examination and reviews of the veteran's 
claims file and the Board remand, the examiner concluded that 
the veteran did not have any disability of the knees.  He 
found no identifiable etiologic condition for the veteran's 
subjective complaints.  The examiner noted that the MRI 
reports were somewhat contradictory but stated that in his 
opinion, they did not corroborate the presence of knee 
disability due to the lack of clinical findings.  He further 
stated that it was unlikely that the veteran's complaints of 
knee pain were the result of the veteran's service connected 
right shoulder disability.

Analysis

Although the veteran demonstrated knee problems in service, 
including right knee strain and subpatellar lateral facit 
disability, the preponderance of the post-service medical 
evidence shows that he has no disability associated with his 
knees.  Even though an MRI reported during the December 2001 
VA examination showed tears in various areas of the knee 
cartilage, the examiner stated that there was no clinical 
evidence to show that such abnormalities were productive of 
any disability.  (In this regard, it should be noted that no 
cartilaginous tears were clinically reported in service.)  He 
also noted that it was unlikely that the veteran's service-
connected right shoulder disorder caused or chronically 
worsened the veteran's complaints of bilateral knee problems.  
The only other evidence to the contrary comes from the 
veteran.  As a layman, he is competent to report symptoms 
which are capable of lay observation; however, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for bilateral knee disability 
is not warranted, either on a direct or secondary basis.  

II.  Left Foot Disability

The Facts

The report of the veteran's service entrance examination in 
September 1993 and his service medical records are recorded 
complaints or clinical findings of foot disability.

During his September 1997 service separation examination, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had foot trouble.  He stated that he had 
periodic left forefoot pain which had started in boot camp.  
Questionable post-traumatic arthritis by history was noted.  
On examination, the veteran's feet were found to be normal.

During the March 1998 VA general medical examination, the 
veteran reported that he had had left foot pain in basic 
combat training, due to exercise activity such as jumping 
jacks.  The pain was reportedly located in the left 3rd and 
4th metatarsals.  On examination, his left foot was normal, 
and X-rays of the left foot were negative.  

VA outpatient treatment records, dated in June 1998, show 
that the veteran complained of left foot pain just proximal 
to the toes.  He stated that it was related to service.  On 
examination, the left foot was grossly normal, and there was 
no reproducible tenderness.  The impression was arthralgia, 
most likely due to chronic overuse.

During the VA orthopedic examination in December 2001, the 
veteran complained of left foot pain, especially with a lot 
of standing.  He reiterated that his left foot problems had 
started during boot camp, while he was performing jumping 
jacks.  He stated that such problems were not that bad now.  
On examination, he demonstrated mild pes planus, bilaterally.  
Otherwise, there was no deformity of the left foot, and X-
rays were within normal limits.  The diagnosis was subjective 
complaints of left foot pain but no objective evidence of 
orthopedic or traumatic pathology.  The examiner concluded 
that the veteran did not have any left foot disability.  He 
further stated that it was unlikely that the veteran's 
complaints of left foot pain were the result of the veteran's 
service connected right shoulder disability.

Analysis

The veteran contends that his left foot problems are the 
result of exercise performed during basic training or they 
are the result of long marches during service.  In the 
alternative, he maintains that they are the result of his 
service-connected right shoulder disorder.  As above, it must 
be emphasized that he is not qualified to render opinions 
which require medical expertise.  Espiritu.  Indeed, the 
veteran's contentions notwithstanding, the preponderance of 
the evidence shows that he does not now have chronic, 
identifiable left foot pathology of any kind, much less one 
which is related directly to service or secondarily to 
disability for which service connection has already been 
established.  Accordingly, service connection for left foot 
disability is not warranted.  

III.  Bilateral Leg Disability

The Facts

The veteran's claim of entitlement to service connection for 
bilateral leg disability is being considered apart from his 
claims of entitlement to service connection for bilateral 
knee disability and for left foot disability.  

During his service entrance examination, the veteran 
responded in the affirmative when asked if he then had, or 
had ever had, leg cramps.  It was noted that they had not 
been treated.  On examination, his lower extremities were 
found to be normal.

The veteran's service medical records are negative for 
complaints or clinical findings of bilateral leg disability.

The report of the veteran's service separation examination 
for any complaints of the claimed leg disability.  The lower 
extremities, however, were reportedly abnormal due to the 
mild genu valgus and due to quadriceps inhibition.

During the March 1998 VA general medical evaluation, the 
veteran's posture and gait were good.  Both legs were 
normally aligned, and there was no swelling or deformity.  
The sensation was normal, and there were no neurologic 
deficiencies in the lower limbs.  The ankle motion was full, 
and the power was satisfactory.  The relevant diagnosis was 
that both legs were normal.

During the VA neurologic examination in November 2001, the 
veteran demonstrated a normal gait.  His deep tendon reflexes 
were normal, bilaterally, and his plantar reflexes were 
flexor, bilaterally.

During the VA orthopedic examination in December 2001, the 
veteran stated that during boot camp, while performing 
jumping jacks, he had experienced pain over the distal part 
of his leg and foot.  He had it checked by a corpsman but 
noted that the condition was not that bad now.  On 
examination, he demonstrated a normal heel-to-toe gait, and 
his posture was good.  There was no diagnosis of bilateral 
leg disability.

Analysis

Complaints or findings of disability in either leg (other 
than those affecting the knee or left foot) were not 
clinically reported during the veteran's service.  Although 
genu valgus (a deformity in which the knees are abnormally 
close together and the space between the ankles is increased; 
known as knock knee.  See Dorland's Illustrated Medical 
Dictionary, 687 (27th ed. 1988)) (Note:  Information from 
medical sources outside the record can be used for purely 
definitional purposes.  See Kirwin v. Brown, 8 Vet. App. 148, 
153 (1995)) and quadriceps inhibition were noted at the time 
of the veteran's separation from active duty, there were no 
reports of chronicity of associated symptomatology after 
service.  Indeed, the VA examination performed in March 1998, 
several months after his discharge, revealed that his legs 
were normal.  The VA orthopedic examination performed in 
December 2001 was also negative for any reports of bilateral 
leg disability (other than those affecting the knees).  
Although the veteran maintains that he now has bilateral leg 
disability related to that in service, it must be emphasized 
that he is not qualified to render such opinions.  Espiritu.  
Accordingly, service connection for bilateral leg disability 
is not warranted.







IV.  Neck Disability

The Facts

The report of the veteran's service entrance examination is 
negative for any recorded complaints or clinical findings of 
neck disability.  On examination, his neck was normal.

In May 1995, the veteran complained of a 2 week history of 
neck spasms and pain.  It was noted that he worked out with 
weights.  He denied direct trauma to the neck.  The 
assessment was mild neck strain for which medication was 
prescribed.  During follow-up treatment in June 1995, it was 
noted that the veteran's cervical paraspinal muscle spasms 
were slightly improved.

In November 1995, the veteran complained of right shoulder 
pain resulting from trauma sustained in a parachute jump.  He 
denied the presence of neck pain.

The report of the veteran's service separation examination is 
negative for any complaints of neck disability.  On 
examination, his head, face, neck, and scalp were found to be 
normal.

During his March 1998 VA examination, the veteran reported 
that he had neck pain in service due to long-distance truck 
driving.  He also reported that at times, he slept in his 
truck in a sitting position with his head tilted to the side.  
On examination, his cervical spine was normal.  The 
radiologist interpreted X-rays as showing relatively minor 
flattening at the end of C7 which could have represented 
changes due to old traumatic sequelae.  The examiner stated 
that the X-rays were negative for traumatic pathology or 
arthritis.  The relevant diagnosis was a normal cervical 
spine.

VA outpatient treatment records, dated in April 1998, show 
that the veteran complained of tender muscles in the right 
side of his neck, especially in the area of the trapezius.  
X-rays were consistent with previous trauma in the area of 
C7.  It was noted that such trauma had healed well.  The 
diagnosis was arthralgia.

X-rays, taken in June 1998 by a private chiropractic 
radiologist, reportedly showed that the veteran's cervical 
spine was slightly hyperlordotic.

VA outpatient records, dated in October 2000, reflect 
treatment for a cyst on the veteran's neck.  It was noted 
that he had some sort of history of cervical cervicalgia 
associated with muscle strain from a previous injury of a 
whiplash nature.  On examination, the veteran's neck muscles 
were stiff.

During the December 2001 VA orthopedic examination, the 
veteran complained of a history of neck pain since 1995 or 
1996.  He reportedly did not know how the pain had started 
but stated that it could have been through weight lifting.  
X-rays of the cervical spine were within normal limits.  
Following an examination and a review of the veteran's claims 
file, the examiner concluded that the veteran had subjective 
complaints of pain in the cervical spine.  The examiner 
stated that there was no identifiable condition responsible 
for those complaints and that it was not likely that such 
complaints were due to the veteran's left shoulder 
disability.

Analysis

A review of the evidence discloses that in service, the 
veteran complained of neck pain in May and June 1995.  There 
were no further recorded complaints of neck pain for the 
remaining 2 1/2 years of active duty.  Indeed, when he injured 
his right shoulder in a parachute jump in November 1995, he 
specifically denied the presence of neck pain.  Moreover, at 
the time of his separation from service, his neck was found 
to be normal.

Although the veteran has continued to complain of neck pain 
since service, and X-rays have shown the residuals of trauma 
in the area of C7, there is no competent evidence that such 
trauma is the result of any incident which occurred in 
service.  Not only are the service medical records negative 
for evidence of trauma or the requisite chronicity of 
cervical spine disability, the recent VA orthopedic examiner 
stated that he was unable to identify any objective 
abnormality to account for the veteran's subjective 
complaints.  In arriving at his opinion, he specifically 
considered and rejected the possibility that the veteran's 
complaints were secondary to his service connected right 
shoulder disability.  Accordingly, the Board is of the 
opinion that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
cervical spine disability, both on a direct and secondary 
basis.
V.  Bilateral Visual Disorder

The Facts

During the veteran's service entrance examination, there were 
no recorded complaints or clinical findings of eye 
disability, and his visual acuity was 20/20.  

During treatment in May 1995 and September 1997 and during an 
examination in January 1997, the veteran complained that his 
eyes hurt when he did a lot of reading.  Reading glasses were 
prescribed.  

During the veteran's service separation examination, he 
continued to complain that his eyes hurt when he did a lot of 
reading.  There were no clinical findings of eye disability, 
and his visual acuity was 20/20.

During a March 1998 VA eye examination, the veteran continued 
to complain of eye strain with near vision.  The examiner 
stated that the veteran's ocular health was within normal 
limits.  He also noted that the veteran had a slight 
refractive error and was a little hyperopic.  

A review of the evidence discloses that the veteran has eye 
strain when he reads too much and that he is slightly 
hyperopic.  Hyperopia is an error of refraction as a result 
of the eyeball being too short from front to back and is 
called farsightedness.  Dorland's Illustrated Medical 
Dictionary, 795-96, (27th ed. 1988).  By regulation, however, 
refractive error of the eye is not considered a disease or 
injury for which service connection may be established.  
38 C.F.R. § 3.303(a).  Accordingly, this portion of the 
veteran's appeal must be denied.

VI.  Hearing Loss Disability, Right Ear

The Facts

The veteran's service medical records, including the reports 
of his service entrance and service separation examinations, 
are negative for any recorded complaints or clinical findings 
of hearing loss disability.  Audiometric testing was 
performed during his service entrance and separation 
examinations, and in November 1993, September 1995, January 
1997, February 1997, and March 1997.  Such testing revealed 
that the pure tone thresholds in the veteran's right ear were 
variously between -5 decibels and 25 decibels in the 
applicable frequencies.  

In March 1997, the veteran had a consultation with an 
audiologist, because the audiometric testing reportedly 
showed significant threshold shifts in the veteran's hearing, 
bilaterally.  After reviewing the record, the audiologist 
noted that since the reference audiogram in November 1993, 
the veteran had sustained a mild shift in hearing at 4000 
hertz in the left ear.  The audiologist further noted, 
however, that the veteran's hearing was still essentially 
normal, bilaterally.  

In March 1998, the veteran underwent VA audiologic testing .  
The following pure tone thresholds, in decibels, were 
recorded at the indicated hertz levels in the right ear:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

Analysis

In addition to the foregoing regulations concerning service 
connection in general, there is a specific regulation which 
sets forth the criteria for service connection for hearing 
loss disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. 3.385.  This does not mean, however, that during 
service, the veteran had to have demonstrated such findings.  
Rather, it means that the veteran must currently demonstrate 
hearing loss disability within VA parameters.  Then, it must 
be determined whether there is medically sound basis to 
attribute the post-service findings to events in service, or 
whether they are more properly attributable to intercurrent 
causes.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

In this case, there is no evidence that under current VA 
criteria, the veteran has hearing loss disability in the 
right ear.  The available pure tone thresholds in that ear, 
measured during and after service, have consistently been 
below 26 decibels at all of the applicable frequencies; and 
the recent speech reception testing revealed a recognition 
score in excess of 94 percent.  As such, the veteran cannot 
meet the criteria for a grant of entitlement to service 
connection for hearing loss disability in the right ear.  
Although the veteran has registered contentions to the 
contrary, there is simply no competent evidence to support 
his contentions.  See Espiritu above.  

VII.  Residuals of a Wart, Right Thumb

The Facts

The veteran's service medical records, including the reports 
of his service entrance and separation examinations, are 
completely negative for any complaints or clinical findings 
of a wart on the veteran's right thumb.  

The veteran's service medical records show that he was 
treated for various skin disorders, including facial acne 
(August 1996); a cyst which was excised from over his right 
eyebrow (March 1995); contact dermatitis over both arms 
(April 1995); and a cyst which was removed from his right 
eyelid (May 1997).

A VA dermatologic examination, performed in March 1998, 
showed that the veteran had wart, measuring about 1/2 cm in 
diameter, on his right thumb.  He stated that such wart had 
had its onset in service.  

VA outpatient records, dated in October 1998, show that the 
veteran had a verruca on the ulnar side of his right thumb.  
He stated that such lesion had been present for several 
years.  

During a VA dermatologic examination in November 2001, it was 
noted that the wart on the veteran's right thumb had been 
removed.  The examiner stated that there was a nondisfiguring 
residual scar which caused the veteran no discomfort 
whatsoever.  

Service connection is in effect for nodular cystic acne, 
evaluated as 10 percent disabling.

Analysis

Although the veteran was treated for a number of skin 
disorders in service, there were no recorded complaints or 
clinical findings of a wart on his right thumb until several 
months after his discharge from service.  At that time, he 
maintained that such abnormality had had its onset in 
service; however, there is simply no competent evidence to 
support his contentions.  As noted previously, as a layman, 
he is not competent to render an opinion as to the etiology 
of a particular disability.  Espiritu.  Accordingly, service 
connection is not warranted for the residuals of a wart on 
the right thumb.  

VIII.  Bilateral Carpal Tunnel Syndrome

The Facts

The veteran's service medical records, including the reports 
of his service entrance and separation examinations, are 
completely negative for any complaints or clinical findings 
of carpal tunnel syndrome on either the left or right.  

VA outpatient treatment records show that in June 1998, the 
veteran complained of a one month history of numbness of the 
hands.  He noted that for 3 months he had been employed as a 
truck driver and that he delivered steel.  He also noted that 
he welded and cut steel.  Electrodiagnostic testing revealed 
the presence of bilateral carpal tunnel syndrome.  In October 
1998, after being off work for 2 months, he returned to truck 
driving wearing wrist splints. 

During the VA neurologic in November 2001, the veteran 
reported that he had learned new driving techniques and that 
he had not had tingling and numbness in his hands for 2 
years.  He stated that he no longer wore wrist splints.  He 
noted that he did not take medication and had not had any 
operations on his wrists.  X-rays of both hands were 
negative, and electromyographic testing revealed that both 
hands were normal.  The diagnosis was carpal tunnel syndrome 
by history with no evidence of carpal tunnel syndrome on 
either side at the time of the examination.

Analysis

Although the veteran had bilateral carpal tunnel syndrome at 
one time, the report of the recent VA neurologic examination 
clearly shows that such disability is no longer present.  
Absent competent evidence of current disability, there is no 
basis for a grant of service connection for carpal tunnel 
syndrome.




IX.  Development of the Record

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001)).  That law redefined the obligations 
of the VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  That law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  

In reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of these 
claims.  By virtue of information sent to the veteran in the 
statements of the case; the supplemental statements of the 
case; the requests for evidence, such as the March 2001 
letter from the RO to the veteran; and the Board's February 
2001 remand, the veteran and his representative were notified 
of the evidence necessary to substantiate his claims.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; and in fact, it appears that all 
evidence so identified has been obtained and associated with 
the claims folder.  As noted above, such evidence includes 
the veteran's service medical records; the reports of VA 
examinations, performed in March 1998 and November and 
December 2001; numerous VA treatment records, dated from 
April 1998 through March 2001; and X-rays from a private 
chiropractor, dated in June 1998.  Indeed the veteran has not 
identified any outstanding evidence (which has not been 
requested by the RO) which could be used to support any of 
the issues on appeal.  Finally, the Board notes that the 
veteran has been informed of his right to have a hearing in 
association with his appeal; however, to date he has declined 
to exercise that right.  Accordingly, the Board is of the 
opinion that the RO has met its duty to assist the veteran in 
the development of this appeal and that there is no need for 
further development at this time.  


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for left foot disability is 
denied.

Entitlement to service connection for bilateral leg 
disability is denied.

Entitlement to service connection for neck disability is 
denied.

Entitlement to service connection for a bilateral visual 
disorder is denied.

Entitlement to service connection for hearing loss disability 
in the right ear is denied.

Entitlement to service connection for the residuals of a wart 
on the right thumb is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

